                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

                                                 )
PROGRESSIVE NORTHERN INSURANCE                   )
COMPANY                                          )
                                                 )
           Plaintiff,                            )
                                                                      7:18CV508
                                                 ) Civil Action No. _________________
v.                                               )
                                                 )
CAPITAL MEATS, INC.                              )
                                                 )
        Serve: 351 N. Maple Ave.                 )
               Martinsburg, WV 25401             )
                                                 )
and                                              )
                                                 )
JUSTIN SCOTT HUFFMAN                             )
                                                 )
        Serve: 98 Beaver Creek Road              )
               Staunton, VA 24401                )
                                                 )
and                                              )
                                                 )
MADINAH KARIMAH ALOMAR                           )
                                                 )
        Serve: 4148 Brenda Drive                 )
               Decatur, GA 30035                 )
                                                 )
           Defendants.                           )
                                                 )

                        COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff Progressive Northern Insurance Company, by counsel, states as follows as its

Complaint for Declaratory Judgment against Defendants Capital Meats, Inc., Justin Scott

Huffman, and Madinah Karimah Alomar.

                                        I.     Parties




     Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 1 of 8 Pageid#: 1
        1.     Plaintiff Progressive Northern Insurance Company (“Progressive”) is a

corporation organized and existing under the laws of the State of Wisconsin, with its principal

place of business located in the State of Wisconsin. Thus, Progressive is a citizen of Wisconsin.

        2.     Defendant Capital Meats, Inc. (“Capital Meats”) is a corporation organized and

existing under the laws of the Commonwealth of Virginia, with its principal place of business

located in the State of West Virginia. Thus, Capital Meats is a citizen of Virginia and West

Virginia.

        3.     Defendant Justin Scott Huffman is an individual residing in the Commonwealth

of Virginia and is a citizen of Virginia.

        4.     Defendant Madinah Karimah Alomar is an individual residing in the State of

Georgia and is a citizen of Georgia.

                                  II.       Jurisdiction and Venue

        5.     This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and §

2202.

        6.     The jurisdiction of this Court is invoked pursuant 28 U.S.C. § 1332 as there is

complete diversity of citizenship between Plaintiff Progressive and Defendants Capital Meats,

Inc., Justin Scott Huffman, and Madinah Karimah Alomar and the amount in controversy

exceeds, exclusive of interest and costs, the sum of seventy-five thousand dollars ($75,000.00).

        7.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

                                             III.   Facts

The Accident and the Alomar Suits

        8.     On June 12, 2017, Justin Scott Huffman and Madinah Karimah Alomar were

involved in an automobile accident in Montgomery County, Virginia (the “Accident”).




                                    2
   Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 2 of 8 Pageid#: 2
       9.      The vehicle driven by Justin Scott Huffman at the time of the Accident was a

2000 Kia owned by Mr. Huffman (the “Huffman Auto”). Capital Meats, Inc. did not own, hire,

lease, rent, or borrow the Huffman Auto.

       10.     Justin Scott Huffman was not an employee of Capital Meats, Inc. at the time of

the Accident. Justin Scott Huffman was not using the Huffman Auto in connection with Capital

Meats, Inc.’s business or in Capital Meats, Inc.’s business or personal affairs at the time of the

Accident.

       11.     On September 5, 2017, the lawsuit styled Madinah Karimah Alomar v. Justin

Scott Huffman and Capital Meats, Inc., Case No. CL17001597-00, was filed in the Circuit Court

for Montgomery County, Virginia seeking damages against Justin Scott Huffman and Capital

Meats, Inc. in connection with the Accident (the “First Alomar Suit”).

       12.     A default judgment was entered against Justin Scott Huffman in the First Alomar

Suit on January 16, 2018.

       13.     On February 1, 2018, a nonsuit order was entered with respect to Capital Meats,

Inc. in the First Alomar Suit.

       14.     On June 13, 2018, the lawsuit styled Madinah Karimah Alomar v. Capital Meats,

Inc., Case No. CL18001221-00, was filed in the Circuit Court for Montgomery County, Virginia

seeking damages against Capital Meats, Inc. in connection with the Accident (the “Second

Alomar Suit”). The First Alomar Suit and the Second Alomar Suit are referred to collectively as

the “Alomar Suits”.

       15.     Progressive did not receive notice of the Accident or the First Alomar Suit until

November 8, 2017.




                                    3
   Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 3 of 8 Pageid#: 3
       16.        Progressive is currently defending Justin Scott Huffman and Capital Meats, Inc.

against the Alomar Suits.

The Policy

       17.        Progressive issued Commercial Auto Policy No. 05779638-1, effective December

20, 2016 to June 20, 2017, to Capital Meats, Inc. (as the named insured) (the “Policy”).

       18.        Relevant to this Complaint, the Policy contains the following insuring agreement

applicable to Section II – Liability Coverage:

       SECTION II – LIABILITY COVERAGE

       A. COVERAGE

             We will pay all sums an “insured” legally must pay as damages because of
             “bodily injury” or “property damage” to which this insurance applies,
             caused by an “accident” and resulting from the ownership, maintenance or
             use of a covered “auto”.

       19.        The Policy also contains the following provisions regarding Who Is An Insured,

as amended by Form CA99330299:

       1.    Who Is An Insured

             The following are insureds:

             a.    You for any covered auto.

             b.    Anyone else while using with your permission a covered auto you own,
                   hire or borrow, except:

                   (1) The owner or anyone else from whom you hire or borrow a covered
                       auto. This exception does not apply if the covered auto is a trailer
                       connected to a covered auto you own.

                   (2) Your employee if the covered auto is owned by that employee or a
                       member of his or her household.

                   (3) Someone using a covered auto while he or she is working in a
                       business of selling, servicing, repairing, parking or storing autos
                       unless that business is yours.



                                    4
   Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 4 of 8 Pageid#: 4
                   (4) Anyone other than your employees, partners (if you are a
                       partnership), members (if you are a limited liability company), or a
                       lessee or borrower or any of their employees, while moving property
                       to or from a covered auto.

                   (5) A partner (if you are a partnership) or a member (if you are a limited
                       liability company) for a covered auto owned by him or her or a
                       member of his or her household.

             c.    Anyone liable for the conduct of an insured described above but only to
                   the extent of that liability.

             d.    Any employee of yours is an insured while using a covered auto you
                   don’t own, hire or borrow in your business or your personal affairs.

       20.        The Policy provides in relevant part as follows with respect to covered autos:

       SECTION I – COVERED AUTOS

       Item Two of the Declarations shows the autos that are covered autos for each of your
       coverages. The following numerical symbols describe the autos that may be covered
       autos. The symbols entered next to a coverage on the Declarations designate the only
       autos that are covered autos.

       A.         DESCRIPTION OF COVERED AUTO DESIGNATION SYMBOLS

                                               * * *
                  7=     SPECIFICALLY DESCRIBED AUTOS. Only those autos
                         described in Item Three of the Declarations for which a premium
                         charge is shown (and for Liability Coverage any trailers you don’t
                         own while attached to any power unit described in Item Three).

                                                * * *

                  9=     NONOWNED AUTOS ONLY. Only those autos you do not own,
                         lease, hire, rent or borrow that are used in connection with your
                         business. This includes autos owned by your employees, partners
                         (if you are a partnership), members (if you are a limited liability
                         company) or members of their households but only while used in
                         your business or your personal affairs.

       21.        Item Two of the Declarations of the Policy provides that Symbol 7 applies unless

otherwise stated in item two. Item Two of the Declarations does not show any covered auto

designation symbol for Liability Coverage. As such, Symbol 7 applies to Liability Coverage.



                                    5
   Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 5 of 8 Pageid#: 5
Item Two of the Declarations shows Symbol 9 for Employer Nonowned Auto Liability

Coverage.

      22.      Item Three of the Declarations does not list the Huffman Auto.

      23.      The Policy also contains the following relevant conditions:

      SECTION IV – BUSINESS AUTO CONDITIONS

                                               * * *

      2. Duties In The Event Of Accident, Claim, Suit Or Loss

            We have no duty to provide coverage under this policy unless there has been
            full compliance with the following duties:

            a. In the event of accident, claim, suit or loss, you must give us or our
               authorized representative prompt notice of the accident or loss. Include:
               (1) How, when and where the accident or loss occurred;
               (2) The insured’s name and address; and
               (3) To the extent possible, the names and addresses of any injured persons
                   and witnesses.

            b. Additionally, you and any other involved insured must:

                                               * * *

               (2) Immediately send us copies of any request, demand, order, notice,
                   summons or legal paper received concerning the claim or suit.

                                               * * *
      3. Legal Action Against Us

            No one may bring a legal action against us under this Coverage Form until:

               a. There has been full compliance with all the terms of this Coverage
                  Form; . . .

      24.      Further, the Policy provides:

      Throughout this policy the words “you” and “your” refer to the Named Insured
      shown in the Declarations.

                         COUNT I – DECLARATORY JUDGMENT




                                   6
  Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 6 of 8 Pageid#: 6
       25.      Progressive realleges and reincorporates herein by reference the allegations set

forth in the foregoing paragraphs.

       26.      An actual controversy exists between Progressive, Capital Meats, Inc., Justin

Scott Huffman, and Madinah Karimah Alomar concerning whether Capital Meats, Inc. and

Justin Scott Huffman are entitled to coverage with respect to the Accident and the Alomar Suits

under the Policy. There is no adequate remedy, other than that requested herein, by which this

controversy may be resolved.

       27.      Progressive seeks a declaration pursuant to 28 U.S.C. § 2201 and § 2202 that

Capital Meats, Inc. and Justin Scott Huffman are not entitled to coverage with respect to the

Accident and/or the Alomar Suits under the Policy.

       28.      With respect to Capital Meats, Inc., Progressive is entitled to this declaratory

judgment because:

             a. Capital Meats, Inc. does not qualify as an insured under the Policy with respect to

                the Accident and the Alomar Suits;

             b. The Huffman Auto does not qualify as a covered auto under the Policy with

                respect to the Accident and the Alomar Suits; and

             c. Capital Meats, Inc. failed to comply with the Duties In The Event Of Accident,

                Claim, Suit Or Loss condition of the Policy.

       29.      With respect to Justin Scott Huffman, Progressive is entitled to this declaratory

judgment, because:

             a. Justin Scott Huffman does not qualify as an insured with respect to the Accident

                and the Alomar Suits;




                                    7
   Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 7 of 8 Pageid#: 7
            b. The Huffman Auto does not qualify as a covered auto under the Policy with

               respect to the Accident and the Alomar Suits;

            c. Justin Scott Huffman failed to comply with the Duties In The Event Of Accident,

               Claim, Suit Or Loss condition of the Policy; and

            d. Capital Meats, Inc. (as the named insured) failed to comply with the Duties In The

               Event Of Accident, Claim, Suit Or Loss condition of the Policy.

       WHEREFORE, Progressive respectfully requests that this Court:

       1.      Declare that the Policy does not provide coverage to Capital Meats, Inc. and/or

Justin Scott Huffman with respect to the Accident and/or the Alomar Suits; and

       2.      Award such other and further relief as this Court deems just and proper.


                                             PROGRESSIVE          NORTHERN        INSURANCE
                                             COMPANY

                                             By:    /s/ Lindsay L. Rollins
                                                            Counsel

John B. Mumford, Jr. (VSB No.: 38764)
Lindsay Lankford Rollins (VSB No.: 86362)
Hancock, Daniel & Johnson, P.C.
4701 Cox Road, Suite 400
Glen Allen, Virginia 23060
jmumford@hancockdaniel.com
lrollins@hancockdaniel.com
Phone: (804) 967-9604
Fax: (804) 967-9888
Counsel for Progressive Northern
Insurance Company




                                    8
   Case 7:18-cv-00508-EKD Document 1 Filed 10/17/18 Page 8 of 8 Pageid#: 8
